Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kirilenko [US Pub# 2016/0313791] in view of Kline [US Pub# 2018/0120766].

Regarding claim 1-8, Kirilenko shows a vehicle comprising: a transmission configured to shift between a plurality of gears ([0039]); selector; and a controller (170) programmed to responsive to an operator hand (125) traversing a first predetermined path transmission gear selector, shift the transmission to a first of the plurality of gears([0039], lines 3-5), and responsive to the operator hand (125) traversing a second predetermined path ( see fig 2, different hand movement to control the transmission gear selection) shift the transmission to a second of the plurality of gears. The plurality of gears includes a parked gear, a neutral gear, a reverse gear, and a drive gear (see fig 3).
A brake pedal, wherein the controller is programmed to, responsive to application of the brake pedal (every vehicle has brake controlling unit that control the brake) and the operator hand traversing the first predetermined path, shift the transmission out of the parked gear (fig 2, shows 
the controller is programmed to responsive to the operator hand traversing the first predetermined path, shift the transmission to the reverse gear, and responsive to the operator hand traversing the second predetermined path, shift the transmission to the parked gear, the neutral gear, or the drive gear ([0039], lines 16-20 & [0040] lines 1-6& fig 2).
the controller is programmed to responsive to the operator hand traversing the first predetermined path, shift the transmission to the drive gear, and responsive to the operator hand traversing the second predetermined path, shift the transmission to the parked gear, the neutral gear, or the reverse gear ([0039], lines 16-20 & [0040] lines 1-6& fig 2) .
the controller is further programmed to, responsive to shifting the transmission to a particular gear, issue a notification of the particular gear selection ([0013], lines 10-12).
wherein the notification is an audible notification ([0013], 10-12).
Kirilenko does not explicitly show a hologram generator configured to project a holographic transmission gear an operator hand traversing a first predetermined path across the holographic transmission gear selector. However Kline shows a hologram generator (104), the holographic object is controlled by hand gesture (see fig 4).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified Kirilenko reference and added a lever selector holographic .   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kirilenko [US Pub# 2016/0313791] in view of Kline [US Pub# 2018/0120766] in further view of Ricci [US Pub# 2014/0309].

Regarding Claim 9: Kirilenko does not explicitly wherein the notification is a holographic notification projected via the hologram generator. However Ricci shows the notification is a holographic notification projected via the hologram generator ([0651], lines 20-23).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to modified Kirilenko reference and incorporate holographic notification to provide user instant feedback for example on the windshield  of the status of the transmission and other operation status.

Claims 10-15, 18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kirilenko [US Pub# 2016/0313791] in view of Kline [US Pub# 2018/0120766].

Regarding claim 10, Kirilenko shows a vehicle comprising: a transmission having a plurality of gears; a controller (170) programmed to responsive to the operator hand (125) traversing a first of the plurality of predetermined paths (hand gestures), shift the transmission from a first to a second of the plurality of gears, and responsive to the operator hand traversing a second of the plurality of predetermined paths, shift the transmission from a third to a fourth of the plurality of gears.

 the second of the plurality of gears is a neutral gear, the second of the plurality of gears is a reverse gear ( see fig 3). The second of the plurality of gears is a drive gear (see fig 3).
wherein the controller is further programmed to, responsive to shifting the transmission to the second of the plurality of gears, issue a notification of the second gear selection ([0013]).
wherein the transmission includes a plurality of gear ratios and the first of the plurality of gears produces a first forward gear ratio and the second of the plurality of gears produces a second forward gear ratio ([0039], lines 1-5).
Kirilenko does not explicitly shows a hologram generator configured to project a holographic transmission gear selector; a camera configured to detect an operator hand movement along a plurality of predetermined paths across the holographic transmission gear selector;
However Kline shows a hologram generator (104), the holographic object is controlled by hand gesture (see fig 4), and a camera (108) configured to detect an operator hand movement.
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have modified Kirilenko reference and added a lever selector holographic object on the car console that reflex and interact with the hand gesture. The holographic object can provide a visual status of the transmission gear placement.   
Regarding claims 21-24, wherein the fourth of the plurality of gears is the neutral gear, the reverse gear, or the drive gear (see fig 3, it has P, R, N, D).
The fourth of the plurality of gears is the parked gear, the neutral gear, or the reverse gear (see fig 3, it has P, R, N, D).
Response to Arguments
Applicant’s arguments with respect to claims 1-15, 18, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


    PNG
    media_image1.png
    950
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    841
    680
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 3658